           Case 2:21-cv-00296-JLR Document 37 Filed 06/21/21 Page 1 of 2




 1   Patrick H. Peluso
 2   ppeluso@woodrowpeluso.com
     Woodrow & Peluso, LLC
 3   3900 East Mexico Ave., Suite 300
     Denver, Colorado 80210
 4   Telephone: (720) 213-0675
     Facsimile: (303) 927-0809
 5

 6   [Additional counsel appearing on signature page]

 7   Attorneys for Plaintiff

 8
 9

10                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
11

12
      CLINT ENGELBRETSON, individually and                Case No. 2:21-cv-00296-JLR
13    on behalf of all others similarly situated,
14                                    Plaintiff,
                                                          NOTICE OF VOLUNTARY DISMISSAL
15    v.
16    BAGELCODE USA, INC., a Washington
      corporation; GOOGLE LLC, a Delaware
17    limited liability company; and GOOGLE
      PAYMENT CORP., a Delaware corporation,
18
                                      Defendants.
19

20

21
           Plaintiff dismisses this lawsuit against Defendants without prejudice.
22
           Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:
23
           (a) Voluntary Dismissal.
24
           (1) By the Plaintiff.
25
           (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2 and 66 and any
26
           applicable federal statute, the plaintiff may dismiss an action without a court
27
           order by filing:
28
      Notice of Voluntary Dismissal
                                                    -1-
          Case 2:21-cv-00296-JLR Document 37 Filed 06/21/21 Page 2 of 2




 1               (i) a notice of dismissal before the opposing party serves either an answer
 2               or a motion for summary judgment; or
 3               (ii) a stipulation of dismissal signed by all parties who have appeared.
 4               (B) Effect. Unless the notice or stipulation states otherwise, the dismissal is
 5               without prejudice. But if the plaintiff previously dismissed any federal- or
 6               state-court action based on or including the same claim, a notice of
 7               dismissal operates as an adjudication on the merits.
 8         In this case, Defendants have neither answered Plaintiff’s Complaint nor served a
 9   motion for summary judgment. In addition, no class has been certified in this matter so
10   Rule 23’s exceptions do not apply. Likewise, this case does not involve any Receiver so as
11   to implicate Rule 66.
12         Accordingly, Plaintiff hereby dismisses these proceedings in accordance with Rule
13   41(a)(1)(i) without prejudice.
14

15
     Dated: June 21, 2021                        CLINT ENGELBRETSON, individually and on
16                                               behalf of all others similarly situated,

17
                                                 By: /s/ Patrick H. Peluso
18
                                                         One of Plaintiff’s Attorneys
19
                                                 Steven L. Woodrow*
20                                               swoodrow@woodrowpeluso.com
                                                 Patrick H. Peluso*
21                                               ppeluso@woodrowpeluso.com
                                                 Woodrow & Peluso, LLC
22
                                                 3900 East Mexico Ave., Suite 300
23                                               Denver, Colorado 80210
                                                 Telephone: (720) 213-0675
24                                               Facsimile: (303) 927-0809
25                                               Attorneys for Plaintiff and the Class
26
                                                 * Pro Hac Vice
27

28
      Notice of Voluntary Dismissal
                                                 -2-
